[*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Exhibit 10.2 AM PRODUCT SORT SERVICES AGREEMENT This AM PRODUCT SORT SERVICES AGREEMENT (the “ Agreement ”) is made and entered into as of the Closing Date (as defined in the Stock Purchase Agreement (as defined below)) (the “ Effective Date ”) by and between Fujitsu Semiconductor Limited, a corporation organized and existing under the laws of Japan, with a registered office at 2-10-23, Shinyokohama, Kohoku-ku, Yokohama, Kanagawa 222-0033, Japan (“ FSL ”) and Spansion LLC, a corporation organized and existing under the laws of Delaware, with a registered office at 915 DeGuigne Drive, Sunnyvale, California 94088-3453 (“ Spansion ”). RECITALS WHEREAS , FSL, Nihon Spansion Limited, a Japanese corporation (“ Buyer ”), and Spansion have entered into a certain Stock Purchase Agreement effective as of April 30, 2013 (“ Stock Purchase Agreement ”), pursuant to which , Buyer and Spansion purchase from FSL, and FSL sells to Buyer and Spansion, FSL’s (and its Subsidiaries’) fabless business of design, development, marketing, distribution and sale of certain analog semiconductor products and microcontroller products, pursuant to a series of transactions contemplated in the Stock Purchase Agreement (such transactions, “ Transaction s”); and WHEREAS , in connection with the Transactions, FSL wishes to provide, and Spansion wishes to obtain, certain probe testing and related services for such products that are related to the business purchased by Buyer, in accordance with the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the foregoing premises and the mutual agreements contained herein, FSL and Spansion hereby agree as follows: AGREEMENT 1. DEFINITIONS; INTERPRETATION Terms Defined in this Agreement . The following terms when used in this Agreement shall have the following definitions. Capitalized terms that are used in this Agreement but not defined herein shall have the meanings set forth in the Stock Purchase Agreement. 1.1.1“ AM Product ” has the meaning set forth in the Stock Purchase Agreement. 1.1.2“ AM Product Foundry Agreement ” means the AM Product Foundry Agreement entered into by and between FSL and Spansion as of the Effective Date. 1.1.3“ Automotive AM Product ” means an AM Product qualified for use in one or more automotive applications. 1.1.4“ Best Efforts ” means the efforts that a prudent Person desiring to achieve a particular result would use in order to achieve such result reasonably expeditiously. An obligation to use “Best Efforts” does not require the Person subject to such obligation to take actions that would result in a materially adverse change in the benefits to such Person under this Agreement. 1 1.1.5“ Breaching Party ” has the meaning set forth in Section 14.2. 1.1.6 “ Confidential Information ” means any and all technical and non-technical confidential or proprietary information disclosed by either Party to the other Party under this Agreement , whether in written, oral, graphic or electronic form, that is marked or otherwise identified at the time of disclosure as confidential or proprietary, or that would reasonably be deemed in the context of its disclosure to be confidential or proprietary. “Confidential Information” includes trade secrets, know-how, firmware, designs, schematics, bills of material, customer lists, vendor lists, employee and contractor information, techniques, processes, Software, technical documentation, specifications, plans or any other information relating to any research project, work in process, future development, scientific, engineering, manufacturing, marketing or business plan or financial or personnel matter relating to either Party, its present or future products, sales, suppliers, customers, employees, investors or business. Notwithstanding the foregoing, to the extent any information or materials disclosed by either Party to the other P arty under this Agreement constitutes Assigned Technology (as defined in the IP Assignment Agreement) or R etained T echnology (as defined in the IP License Agreement), the Parties’ respective obligations with respect to the use and disclosure of such information or materials shall be governed by the confidentiality provisions set forth in the IP License Agreement (and not this Agreement), and the confidentiality provisions set forth in this Agreement (including in Section) shall not govern the use or disclosure of such information or materials. 1.1.7[*] has the meaning set forth in Section 4.1. “Die” means an individual integrated circuit or components on a silicon wafer which, when completed, create an integrated circuit to be incorporated into an AM Product. 1.1.9“ Disaster Recovery Plan ” has the meaning set forth in Section 15.2. 1.1.10“ Exclusivity Period ” means, for each AM Product, the period identified in Schedule 1.1.10 as the Exclusivity Period for such AM Product. 1.1.11“ Existing AM Products ” means AM Products developed by or for FSL that are in commercial production as of the Effective Date, including any subsequent versions of such products that embody minor modifications to improve functionality or yield. 1.1.12“ Extended Sort Services Period ” means, for each AM Product, the period (if any) identified in the table in Schedule 1.1.10 as the Extended Sort Services Period for such AM Product. For clarity, there is no Extended Sort Services Period for [*] Automotive AM Products. 1.1.13“ Fiscal Year ” means the one (1)-year period commencing on April 1 of the applicable calendar year and ending on March 31 of the immediately subsequent calendar year. By way of example, Fiscal Year 2013 means the period commencing on April 1, 2013 and ending on March 31, 2014. 1.1.14“ Force Majeure Event ” has the meaning set forth in Section 15. [*] 2 [*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. [*] [*] 1.1.18“
